Case 18-12773-BLS   Doc 7-1   Filed 12/13/18   Page 1 of 4




                    Exhibit A
                Case 18-12773-BLS        Doc 7-1     Filed 12/13/18     Page 2 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11

 interTouch Holdings LLC,                             Case No. 18-12772 (BLS)

                      Debtor.                         Re: D.I. ____



 In re:                                               Chapter 11

 interTouch Topco LLC,                                Case No. 18-12773 (BLS)

                      Debtor.                         Re: D.I. ____



                          ORDER AUTHORIZING JOINT
               ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

          Upon the Debtors’ Motion for entry of an order (this “Order”) pursuant to section 105(a)

of the Bankruptcy Code, Bankruptcy Rule 1015(b) and Local Rule 1015-1, authorizing joint

administration of the Debtors’ cases for procedural purposes only; and it appearing that this Court

has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 as well as the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and the Court being able to issue a final order consistent with

Article III of the United States Constitution; and it appearing that venue of these chapter 11 cases

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found

that proper and adequate notice of the Motion and the relief requested therein has been provided

in accordance with the Bankruptcy Rules and the Local Rules, and that, except as otherwise

ordered herein, no other or further notice is necessary; and any objections (if any) to the Motion

having been withdrawn, resolved or overruled on the merits; and a hearing having been held to
                    Case 18-12773-BLS                  Doc 7-1         Filed 12/13/18            Page 3 of 4



consider the relief requested in the Motion and upon the record of the hearing and all of the

proceedings had before this Court; and this Court having found and determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefore;

             IT IS HEREBY ORDERED THAT:

             1.     The Motion is GRANTED as set forth herein.

             2.     Pursuant to section 105(a) of the Bankruptcy Code, Bankruptcy Rule 1015(b) and

Local Rule 1015-1, the above-captioned chapter 11 cases are consolidated for administrative

purposes only and shall be jointly administered by this Court as Case No. 18-12773 (BLS).

             3.     The consolidated caption of the jointly administered cases shall read as follows:


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                              Chapter 11

    interTouch Topco LLC, et al.,                                       Case No. 18-12773 (BLS)

                                                                        Jointly Administered
                           Debtors.1

1         The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are: interTouch
Holdings LLC (2091) and interTouch Topco LLC (6381). The Debtors’ headquarters is located at 480 Olde Worthington Road,
Suite 350, Westville, OH 43082.



             4.     The foregoing caption satisfies the requirements of section 342(c)(1) of the

Bankruptcy Code.

             5.     The requirement under Bankruptcy Rule 2002(n) that any other names used by the

Debtors in the previous eight years be contained in the caption is hereby waived.

             6.     A docket entry shall be made on the docket maintained for the chapter 11 case of

interTouch Holdings LLC, substantially as follows:


                                                                 -2-
              Case 18-12773-BLS         Doc 7-1       Filed 12/13/18   Page 4 of 4



               An Order has been entered in this case under rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure directing the procedural
               consolidation and joint administration of the chapter 11 cases of
               interTouch Topco LLC and its affiliated debtor. All further
               pleadings and other papers shall be filed in, and all further docket
               entries shall be made in, the docket of interTouch Tocpo LLC, Case
               No. 18-12773 (BLS) and such docket should be consulted for all
               matters affecting this chapter 11 case.

       7.      One consolidated docket, one file and one consolidated service list shall be

maintained by interTouch Tocpo LLC and kept by the clerk of the Court.

       8.      The Debtors may file their monthly operating reports required by the Operating

Guidelines and Reporting Requirements for Debtors in Possessions and Trustees, issued by the

United States Trustee, on a consolidating basis, which shall track and break out disbursements,

income statements and balance sheets on a debtor-by-debtor basis.

       9.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise affecting a substantive consolidation of these chapter 11 cases.

       10.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       11.     The Debtors shall serve copies of the Motion and this Order in accordance with

Local Rule 9013-1(m), thereby satisfying the requirements set forth in Local Rule 9013- 1(m).

       12.     This Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or related to the Motion or the implementation of this Order.



Dated: __________________                             ________________________________
       Wilmington, Delaware                           United States Bankruptcy Judge




                                                -3-
